UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 16-7448


KELVIN A. CANADA,

                   Plaintiff - Appellant,

             and

KEVIN BATTE; LYNELL HILL; FRANCISCO VIGIL; ERIC BARNARD,

                   Plaintiffs,

             v.

HAROLD W. CLARKE, VA DOC Director; DAVID ROBINSON, Chief of
CORR. Operations; RANDALL MATHENA, Warden; GERALD KEITH
WASHINGTON, Regional Operation Chief; JEFFERY ARTRIP, Evidence Based
Practice (EBP) Manager; DUAL TREATMENT TEAM,

                   Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. James P. Jones, District Judge. (7:15-cv-00065-JPJ-RSB)


Submitted: March 16, 2018                                     Decided: April 4, 2018


Before KING, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Kelvin A. Canada, Appellant Pro Se. Nancy Hull Davidson, Assistant Attorney General,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Kelvin A. Canada appeals the district court’s order granting summary judgment to

the Defendants in Canada’s 42 U.S.C. § 1983 (2012) action. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Canada v. Clarke, No. 7:15-cv-00065-JPJ-RSB (W.D. Va. Sept. 27, 2016).

We deny Canada’s motions for appointment of counsel and dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                            AFFIRMED




                                            3